DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 - in line 1, “the first second acoustic emitter” lacks antecedent basis.
	Claim 8 - in line 1 it is unclear if “controller” is the same or different than the controller set forth in claim 6.
Claim 16 - in line 1 it is unclear if “remote storage location” is the same or different than the remote storage location set forth in claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al(10,441,499, hereinafter Zhu).
Claim 10 - Zhu teaches a tissue treatment method including positioning a mammalian penile shaft in an interior chamber -204- of an elongate tubular assembly     -200-, see figure 2C; and delivering shock waves to the mammalian penile shaft from a plurality of shock wave emitters -208- disposed in the interior chamber see figure 2C.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanche et al(2018/0296383, hereinafter Blanche) in view of Sheffy(2015/0257921).
Claim 1 - Blanche teaches a treatment device including an elongate tubular assembly -100- extending along an axis, unshown central longitudinal axis, with an interior chamber, inside element -150- having a proximal opening, shown at element      -186- of figure 1, adapted for receiving a shaft of a penis of a patient; and a first acoustic energy emitter -156-(shown on the left side(top)) of figure 5 and a second acoustic energy emitter -156-(shown on the right side(bottom)) of figure 5, each on opposing sides of the interior chamber for delivering acoustic energy to opposing sides of said shaft.  Blanche teaches preset limits to the vacuum pressure to protect the patient, paragraph [0038].
However Blanche does not teach a sensor in the interior chamber for sensing a physiological parameter of the patient.
	Sheffy teaches first and second pulse sensors, set forth in paragraph [0048].  Signals from the pulse sensors are used to control the application of the vacuum(sub-atmospheric pressure) within the tube to protect the user from excessive vacuum pressure.  
  	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the system of Blanche with sensors and control system used in Sheffy to be used in place of the preset pressure limits set by Blanche to gain the advantage of a device that accounts for local atmospheric pressure differences instead of depending on preset limits.  Such a modification would be beneficial when using the device at extremely high or low elevations which may not be capable when using preset pressure ranges.
	Such a combination would produce predictable results of the device of Blanche including sensors and a control system to control the vacuum pressure based on the measured differences as set forth in paragraph [0048] of Sheffy and have a high expectation of success because the control of vacuum pressure based on sensor signals is old and well known in the medical arts as set forth in Sheffy.
Claim 2 - the sensor, as set forth in paragraph [0048] measures amplitude of the pulse signal is considered a blood pressure sensor or pulse oximeters, see paragraph [0126] of Sheffy.
Claim 3 - the sensor, as taught by Sheffy is disposed in structure adapted to contact the shaft for sensing the physiological parameter, as shown in figure 7A of Sheffy as an example see sensor elements -720a- and -720b- as set forth in paragraph [0116] of Sheffy and described as capable of being used in the other embodiments of the invention.
Claim 4 - Sheffy teaches mounting the sensors in compliant gel, paragraph [0116].  The office is considering the compliant gel as an elastomeric structure. 
Claim 5 - Blanche teaches the first acoustic energy emitter -156- and the second acoustic energy emitter -156- are disposed 180 degrees apart, see figure 5 and paragraph [0042].
Claim 6 - Blanche teaches a controller, microprocessor set forth in paragraph [0039] capable of actuating the first and second acoustic energy emitters contemporaneously or sequentially, programmed to provide a range of cycles.
Claim 8 - Blanche teaches the controller(microprocessor) alters at least duty cycle of the first acoustic energy emitter and the second acoustic energy emitter, see paragraph [0050].
Claim 9 - Blanche teaches a negative pressure source -70- coupled to the interior chamber by element -72-.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanche et al(2018/0296383, hereinafter Blanche) in view of Schwarz et al(2018/0345012, hereinafter Schwarz).
	Claim 10 - Blanche teaches a method of treating a penis in a tubular assembly       -100- but delivers a plurality of ultrasonic waves not shock waves.
	Schwarz teaches a therapeutic method for improving blood flow, paragraph [0024] using either ultrasonic or shock waves, paragraph [0020].
	It would have been obvious to one of ordinary skill in the mechanical arts at the time the invention was effectively filed to deliver shock waves in place of the ultrasonic waves set forth in the method of Blanche as a substitution of functional equivalent stimulations as set forth in Schwarz.
	Such a combination would produce predictable results of the method of Blanche stimulating with shock waves instead of ultrasound waves, as suggested by Schwarz, and have a high expectation of success because Schwarz sets forth ultrasound waves and shock waves are both known to treat the body to improve blood flow.

	Claim 11 - Blanche teaches the use of negative pressure to cause an erection prior to the application of the shock waves, see paragraphs [0047] and [0048].

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blanche and Schwarz as applied to claim 11 above, and further in view of Sheffy.
	Claim 12 - the combination set forth a method as claimed but does not teach utilizing a sensor as claimed.
Sheffy teaches first and second pulse sensors, set forth in paragraph [0048].  Signals from the pulse sensors are used to control the application of the vacuum(sub-atmospheric pressure) within the tube to protect the user from excessive vacuum pressure.  
  	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the method of Blanche modified by Schwarz with utilizing sensors and control system as taught by Sheffy used in place of the preset pressure limits set by Blanche to gain the advantage of a device that accounts for local atmospheric pressure differences instead of depending on preset limits.  Such a modification would be beneficial when using the device at extremely high or low elevations which may not be capable when using preset pressure ranges.
	Such a combination would produce predictable results of the method of Blanche modified by Schwarz including utilizing sensors and a control system to control the vacuum pressure based on the measured differences as set forth in paragraph [0048] of Sheffy and have a high expectation of success because the control of vacuum pressure based on sensor signals is old and well known in the medical arts as set forth in Sheffy.
Claim 13 - the sensor, as set forth in paragraph [0048] measures amplitude of the pulse signal is considered a blood pressure sensor or pulse oximeters, see paragraph [0126] of Sheffy.

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 7, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art does not teach or fairly suggest a system as claimed including a controller for actuating the first and second acoustic energy emitters contemporaneous with axial movement of the first acoustic energy emitter and the second acoustic energy emitter.  Axial movement is not set forth in the prior art.
	Regarding claim 14, the prior art does not teach or fairly suggest a method as claimed including storing data related to the physiological data and delivering shock waves at selected parameters and storing data related to the selected parameters.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 6,251,076 teaches movable transducers -30- and -32- but does not teach longitudinal movement in a negative pressure system as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791